_ Case 2:13-cr-00011-JTM-MBN Document 237 Filed 09/10/19 Page 1 of 8

UNITED STATES DISTRICT COURT easred TIT cou
EASTERN DISTRICT OF LOUISIANA msn

AT NEW ORLEANS FILED, !
in SEP 10 2019 |

 

WILL ,
C. RAY NAGIN, fF aE BLEVINS fe|
Movant, ) USDC Case No. 2:17-cv-10607
)
Vv )
) USDC Case No. 2:13-cr-11(+ 5‘)
UNITED STATES OF AMERICA, )
) Hon. Jane Triche Milazzo
Respondent. ) United States District Judge

 

MOVANT-APPELLANT’S NOTICE OF APPEAL AND

CONTEMPORANEOUS REQUEST FOR CERTIFICATE OF
APPEALABILITY PURSUANT TO RULE 4(a)(1) AND 28 U.S.C, §2253

COMES NOW C. RAY NAGIN, Movant-Appellant pro se in the above
styled and numbered cause and respectfully submits this timely Notice of
Appeal and Annexed Request for a Certificate of Appealability (“COA”).

IN SUPPORT THEREOF, Movant would show the Court the following
facts, circumstances, and points of law:

I. Notice of Appeal
On July 15, 2019, this Court filed an Order and Reasons denying in all

respects Movant's then pending Motion to Vacate filed pyequyt te POE BGG

—— Fee
__—. Process

 

 

 

XX pita SEP 10 2019
_ CtAmDep ———$———
__—- Doc. NO. _—_—__——— U.S. DISTRICT COURT

Eastern District of Louisians
Case 2:13-cr-00011-JTM-MBN Document 237 Filed 09/10/19 Page 2 of 8

§2255. [DE’ #235]. Thereafter, on July 31, 2019, this Court entered a Judgment
denying Mr. Nagin’s Motion to Vacate. [DE #236].

Accordingly, pursuant to Rule 4(a)(1)(B), Federal Rules of Appellate
Procedure (“FRAP”), and 28 U.S.C. §2255(d), Movant now timely submits his
Notice of Appeal from that Order and each and every part thereof to the
United States Court of Appeals for the Fifth Circuit.

Movant respectfully and specifically asks the Court to grant COA on the
issues and questions set forth below pursuant to 28 U.S.C. §§2253(a), (c)(1)(B)
& (c)(2-3).

II. Request and Application For Issuance of COA

Despite the applicable rule instructing that “the district court must issue

or deny a certificate of appealability when it enters a final order adverse to the

applicant,”” the court’s Order and Judgment were both silent as to whether

 

' DE refers to docket entries in United States v. Nagin, 2:13-cr-11
(E.D.LA,).

, See Rule 11(a), Rules Governing Section 2255 Proceedings for the
United States District Courts (2010).
Case 2:13-cr-00011-JTM-MBN Document 237 Filed 09/10/19 Page 3 of 8

Mr. Nagin was granted or denied a COA. [DE #235, #236]. Hence, Mr. Nagin
respectfully applies to this court for issuance of COA.

Pursuant to the applicable statute and Local Rules of the Court, Movant
timely advances his request for COA from this Court on each of the following
grounds relating to issues raised within his Motion to Vacate under 28 U.S.C.
§2255, supporting pleadings, reply and this Court’s Order and Reasons, and
as follows:

[1]. 1 Question Presented on Request and Application for COA

Did this Court err or alternatively abuse its discretion in refusing to
conduct an evidentiary hearing on Mr. Nagin’s claim of actual
innocence under McDonnell where the record did not conclusively
refute that claim?

[2]. 2°4 Question Presented on Request and Application for COA

Did the lower court err or alternatively abuse its discretion in
concluding that “ the interpretation of ‘official act’ [] by the Supreme
Court in McDonnell was [not] so novel” that it constitutes cause for Mr.
Nagin’s procedural default of the issue on direct review?

[3]. 3°? Question Presented on Request and Application for COA

Did this Court err or alternatively abuse its discretion in refusing to
conduct an evidentiary hearing on Mr. Nagin’s ineffective assistance of
Case 2:13-cr-00011-JTM-MBN Document 237 Filed 09/10/19 Page 4 of 8

counsel claims which were adequately pleaded, uncontested by his
former counsel, and not conclusively refuted by the record, triggering
his statutory right to an evidentiary hearing, and where several genuine
issues of material fact necessitated such hearing?

[4]. 4 Question Presented on Request and Application for COA

Did this Court err or alternatively abuse its discretion in refusing to

conduct an evidentiary hearing on Mr. Nagin’s claim of prosecutorial

misconduct which was adequately pleaded and not conclusively

refuted by the record, triggering his statutory right to an evidentiary

hearing, and where the availability of potential material testimony

warranted such hearing?

IH. Conclusion

Movant respectfully submits that he has presented viable and
compelling questions which encompass the required “substantial showing of
the denial of a constitutional right” and that “jurists of reason would find this
Court’s denial of those claims debatable or wrong.” He is therefore entitled
to and move this Court for issuance of COA and certification of the questions

posed or some derivative.

WHEREFORE, premises considered and for good cause shown, Movant

 

3 See, Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also Miller—El
v. Cockrell, 537 U.S. 322 (2003)
Case 2:13-cr-00011-JTM-MBN Document 237 Filed 09/10/19 Page 5of8

respectfully requests that this Court issue a COA on each of the questions
advanced above and more fully set forth and argued in his 28 U.S.C. §2255

Motion, Reply, and supporting pleadings.

Respectfully submitted this ne day of Segbambee. _, 2019.

C. Ray Nagi Proe
3

Register #32751-034

Fed. Satellite Camp Texarkana
P.O. Box 7000

Texarkana, Texas 75505
Case 2:13-cr-00011-JTM-MBN Document 237 Filed 09/10/19 Page 6 of 8

NOTICE OF TIMELY FILING & CERTIFICATE OF SERVICE

I HEREBY CERTIFY, under penalty of perjury, pursuant to 28 U.S.C.
Section 1746, that:

1. I am delivering my original pro se notice of appeal and
contemporaneous request for COA, properly addressed and first-class
postage pre-paid, to prison officials for forwarding through the prison legal
mailing system to: Clerk, United States District Court for the Eastern District
Louisiana, Room C-151, 500 Poydras Street, New Orleans, LA 70130, and,

2. A true and correct copy of my pro se notice of appeal and
contemporaneous request for COA has been mailed, first class postage
prepaid, to: opposing counsel, Assistant United States Attorney, Richard R.
Pickens, Jr., United States Attorney's Office, 650 Poydras Street, Suite 1600,

New Orleans, LA 70130.

Done and executed this HA, day ofCeplembn 2019.
Cage

C. Ray Npgin [Pro Se
Register #32751-034
 

qa 7 7: 7
a ae re =|
Le 5 :
3 : a +
Ecaee g
apie rep he te ef i P
: : =
= a
2 : 7
Ea ie = Re
fy
i Fixit : 4 i
Gara = et
is H
spre fs en q E
7
Ey 8 f
Es eerene nr td :
F eo
5 ee
i F
B i pits te
vere erate 5%
: i ioe ere i
= e z fs
ar. hs har “J
ay i
iF =| Fs vi =
Wi eee rey ea:
eet Pn
S treet Ba
a
pes
es s =
fa Pe a
eS ; sat! i aa
5 A
tise = oa oth Ly
co i ieee ratiati's
i a PE if o ri
| 4 7 ¥ 3
= a a A
el re
rs aT ets LS ie H

serra
i a
are eet ie 5 ;
: i : es Es
te : Ven ¢ UBARUOS. CRRA el
‘i Estee Teen 7
7 a ¢ Lt x ahi
L
Hae aes
al J pee be at LS

 

+

eS

WSN / BBARHOR™ WSN / yuBAsN0d

 

 

+
»
»
»
,
>

 

  

; “
o ‘ ee bs.
: a 3 ade ri =
7 =
s# rs
S Te :
See
SaJeIS payuy | Eg :
GELOZ V1 ‘SUBALO MIN ' ‘
1S cambet OOD) | :
Ls & o :
3O WERT S 1h 2
SPrEO-LSLZES, at
ets : i Al = 1"
é Fa : te
TORE at cl eu Lee 8
ey} x ny eats
# rs 7 e s .
re a Bete ah age a

 

   

 

inh ers aE rs - s

: 4€

hte

 

 

Peemipra je

T 20hO hOOO O¢be Toe

wes uol = es
- "9902 XOB Od ~~ OE
Oo uibey Aeu
Sven lGzzem ke

ia ke fy a
d oe :
a
peer
C7
oH : a S
padre =
a as
fe
a
2 Paseo
= as
5 Fa
he :
=
3 = é
a
i c afer,
‘tek Ee
5 Bae
bd fi
‘ 5
ae :
ce f ; 1
5 i Tear
Riera ada
= et f a
as e faa -
B f ay
al it o es 1
emer:
4 a
che
7 a Ct
CS ur i
rH ase
<
7 a
: u ats
: x
5
te a

 

we ” 4 . La
ae epaun f 44.
4" UPHEXS | oven ur FS
oad [elapay z—~

  

s.

heaie
 

 

 

 

 

 

 

Re trait tele tt eae NA a
Fe Atlin tel ace ceale asad slats

 
